DETAILED ACTION
Claims 1-12, 14, 16-19, and 21 are presented for examination.
Claims 1-12, 14, 16-19, and 21 are amended.
Claims 13, 15, 20, and 22 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-12, 14, 16-19, and 21 (renumbered as claims 1-18) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1-12, 14, 16-19, and 21 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “…generating a link adaptation for a downlink transmission … using a first power allocation based on first channel state information; generating estimated signal to interference plus noise (SINR) values …based on the first power allocation and the link adaptation; obtaining new channel state information …new channel state information is more recent than the first channel state information; generating an updated estimated SINR value … ; determining a second power allocation for the first UE based on the updated estimated SINR…” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Yum et al., (U.S. Publication No. 2020/0036457), which discloses a method in a wireless communication system wherein channel power/interference power is obtained from CSI-RS measurement [paragraphs 0102, 0106]. The cited portions of Yum do not disclose generating estimated signal to interference plus noise (SINR) values based on the first power allocation and the link adaptation; obtaining new channel state information that is more recent than the first channel state information; and determining a second power allocation for the first UE based on the updated estimated SINR. Therefore, Yum fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Li, (U.S. Publication No. 2015/0131584) discloses a method wherein SINRs are estimated to enable the user equipment 222 to calculate channel state information [paragraphs 0053, 0057, 0100]. The cited portions of Li do not disclose generating a link adaptation for a downlink transmission; generating estimated signal to interference plus noise (SINR) values based on the first power allocation and the link adaptation; obtaining new channel state information that is more recent than the first channel state information; and determining a second power allocation Li fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Yum or Li disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 14, 16, and 21, includes similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parkvall et al., (U.S. Publication No. 2017/0331577) discloses downlink reference signal is also used as a power control reference and layer selection for the transmission. Winkstrom et al., U.S. Publication No. 2020/0007270 discloses adapting a downlink transmit power for downlink transmission to the UE; adapting a number of transmit antennas for downlink transmission to the UE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469